DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-3, 6-11, 14-19, and 22-24 are allowed in view of amendments/arguments filed 1/27/22.  The terminal disclaimer filed on 1/27/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,529,191 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Patentability seen in but not limited to:
The closest prior art of record does not teach or fairly suggest the claimed the system(s) or method in combination. 
In regards to Claims 1 and 9: 
Vlazny (2005/0227760) discloses a sports betting system and method thereof comprising: at least one controller; a communications interface configured to communicate via a network; and a memory storage device storing instructions which, when executed by the at least one controller, cause the at least one controller to execute a method to: establish an anonymous account associated with an identifier but unassociated with any personal information of any player; receive the identifier from a first wagering terminal via the network to enable access to the anonymous account, the 
Vlazny, Johnson, Stronach, or Hong, alone or in combination fails to teach provide, to the second wagering terminal via the network, the first betting information and second betting information enabling the second wagering terminal to display the first virtual betting slip and a second virtual betting slip and to print, via the second printer, first and second physical betting slips corresponding to the first and second virtual betting slips, the second virtual betting slip including an indication of the second wager on the second sporting event.

In regards to Claim 17:
Vlazny (2005022760) discloses a sports betting system comprising: a first wagering terminal including a first printer; a second wagering terminal including a second printer; and a sports betting server in communication with the first and second wagering terminals via a network, the sports betting server configured to: establish an anonymous account associated with an identifier but unassociated with any personal information of any player; receive the identifier from the first wagering terminal via the network to enable access to the anonymous account; receive, from the first wagering terminal via the network, a first wager on a first sporting event, the first wager being covered by the balance in the anonymous account; receive the identifier from the second wagering terminal via the network to enable access to the anonymous account; receive, from the second wagering terminal via the network, a second wager on a second sporting event, the second wager being covered by a remaining the balance in the anonymous account;  Johnson (US 2013/0090155) teaches that wagering terminals include value input devices, wherein responsive to detecting, by the value input devices, a physical item associated with a monetary value, adjusting a balance in a player account based on said monetary value.  Stronach (US 2002/0142816) teaches it is known for wagering terminals to include displays that display a virtual wagering ticket created by the user and printers for printing the wagering tickets.  Hong (US 2015/0339887) teaches it is well known in the art for a second wager on a sporting event, the second wager being covered by a remaining balance in the anonymous account.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAMAR HARPER/Primary Examiner, Art Unit 3715